UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6871



JAIME ACEVEDO,

                                            Plaintiff - Appellant,

          versus


M. WARNER; G. JOHNSON; L. W. HUFFMAN; F.
SCHILLING; D. A. BRAXTON; R. FLEMING; J.
ARMENTROUT; M. YOUNCE; S. HARRISON; J.
ROBINSON; SERGEANT S. MULLINS; R. ROSE;
HORNAKER; J. A. FANNIN; K. MCCOY; C. E. YATES;
SERGEANT J. B. O’QUINN; D. TATE; D. D. MOORE;
SERGEANT D. DAMRON; B. FLEMING; L. FLEMING; S.
LONG; CORPORAL G. COUNTS; J. BENTLEY; S.
HOPKINS; M. KENNEDY; COUCH; CORPORAL R.
EDWARDS; J. TAYLOR; N. BRANNAN; D. BARTON; S.
TURNER; S. BOUCH; PAUL WILLIAMS, Doctor;
GREENE; D. LESTER; V. PHIPPS; D. YATES; L.
KILGORE; T. BROOK; P. MULLINS; H. BOLLING; M.
D. ROBERTS; G. MEADE; R. MOOREFIELD; BRANHAM;
DEEL; D. MCKNIGHT; B. ROSE; REED; L. YATES; J.
OAKES; NEEDHAM; CAPTAIN L. FLEMING; D.
FLEMING; LIEUTENANT FOWLER; J. KISER; CAPTAIN
K. CHRIS; ROBY EDWARDS; JAMES BENTLEY; RICHARD
TURNER; TODD NEEDHAM,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-03-526-7-jct-mfu)


Submitted:   October 31, 2005          Decided:     November 21, 2005
Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Jaime Acevedo, Appellant Pro Se.     William W. Muse, Assistant
Attorney General, Richmond, Virginia; Mark Edward Frye, PENN,
STUART & ESKRIDGE, Bristol, Tennessee, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Jaime Acevedo appeals the district court’s orders denying

relief on his 42 U.S.C. § 1983 (2000) complaint and denying his

motion filed under Fed. R. Civ. P. 59(e).    We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.   See Acevedo v. Warner,

No. CA-03-526-7-jct-mfu (W.D. Va. filed Mar. 29, 2005 & entered

Mar. 30, 2005; filed Apr. 20, 2005 & entered Apr. 21, 2005; filed

June 1, 2005 & entered June 2, 2005).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 3 -